J-A17043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MANSOOR SAYYED,                            :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MIKE, A/K/A BETIMES, INC., D/B/A           :
    NORTHERN PIKE APARTMENTS                   :      No. 1873 WDA 2017

                    Appeal from the Order November 20, 2017
               in the Court of Common Pleas of Allegheny County,
                     Civil Division at No(s): AR-16-2385/2387

BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED SEPTEMBER 20, 2018

       Mansoor Sayyed (“Sayyed”), pro se, appeals from the Order denying his

post-trial Motion, following the verdict against him, and in favor of Mike, a/k/a

Betimes, Inc., d/b/a Northern Pike Apartments (“Northern Pike”).1 We affirm.

       The trial court summarized the relevant history underlying the instant

case as follows:

             This matter[] involves two consolidated landlord-tenant
       cases. At AR[-]16-002385, [Sayyed] sued [l]andlord [Northern
       Pike], alleging various damages (e.g., return of: a security
       deposit, an application fee, a credit check fee, surplus rent
____________________________________________


1 Final judgment was not entered in this case. Nevertheless, in the interest
of judicial economy, we will address the merits of the present appeal. See,
e.g., McCormick v. Ne. Bank of Pa., 561 A.2d 328, 330 n.1 (Pa. 1989)
(explaining that, “[a]lthough … the decision of the trial court dismissing
appellants’ motion for post-trial relief was not reduced to judgment by
praecipe of either party ..., in the interests of judicial economy, we shall regard
as done that which ought to have been done.”).
J-A17043-18


       allegedly paid by [Sayyed], money [Sayyed] allegedly paid
       [Northern Pike] for furniture that [Northern Pike] supposedly did
       not provide, and court costs). At AR[-]16-002387, [Northern
       Pike] sued [Sayyed], also alleging a variety of damages (e.g., past
       due rent, property damage, and legal fees).

             At the non-jury trial, each party testified to their respective
       claims. The resolution of those claims turned on the court’s
       credibility determinations. The [trial] court resolved credibility in
       favor of [Northern Pike]. As such, the [trial] court entered a
       verdict in [Northern Pike’s] favor and against [Sayyed] on
       [Sayyed’s] claims at AR 16-002385.              At AR[-]16-002387
       ([Northern Pike’s] claims against [Sayyed]), the [trial] court
       likewise entered a verdict in favor of [Northern Pike] and against
       [Sayyed]. The verdict was $1,300.00.

Trial Court Opinion, 1/26/18, at 1-2 (unnumbered) (citations omitted).

       Sayyed filed a Motion for Reconsideration, which the trial court

considered to be a post-trial motion. In his Motion, Sayyed challenged the

verdict, arguing that Northern Pike had committed fraud by unilaterally

changing the lease by lowering the rent from $750 to $700 without Sayyed’s

signature. The trial court denied Sayyed’s Motion. Thereafter, Sayyed filed

the instant appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.2




____________________________________________


2 As the trial court observed in its Opinion, it is not clear from the record the
date the court mailed its Order for Sayyed to filed a concise statement of
matters complained of on appeal. See Trial Court Opinion, 1/26/18, at 3
(unnumbered). Consequently, the trial court declined to find that Sayyed’s
Concise Statement, filed on January 10, 2018, was untimely filed. See id.



                                           -2-
J-A17043-18


       In his brief, Sayyed appears to challenge Northern Pike’s failure to allow

him to read the lease agreement (“Lease Agreement”).3 Brief for Appellant at

5. Sayyed claims that he had agreed to pay $600 per month in rent, but the

Lease Agreement printed the payment as $700 per month.               Id. at 5-5A.

Sayyed directs our attention to the fact that Northern Pike accepted a January

2015 rent check of $600. Id. Sayyed argues that Northern Pike fraudulently

changed the monthly payment without his knowledge or the amount being

initialed in the Lease Agreement. Id. Sayyed also challenges Northern Pike’s

claims of damage to the apartment. Id. at 5A-5B. Finally, Sayyed states that

Northern Pike was aware that he was trying to secure custody of his children

from Children and Youth Family Services (“CYF”), and intended to live with

them at the apartment. Id. at 5B. According to Sayyed, CYF deemed the

apartment unsuitable for the children, and Sayyed appropriately informed

Northern Pike of the situation. Id. Sayyed takes exception to Northern Pike’s

attitude regarding the situation. Id.

       The standard of review applicable to a non-jury trial is as follows:

       Our appellate role in cases arising from non[-]jury trial verdicts is
       to determine whether the findings of the trial court are supported
       by competent evidence and whether the trial court committed
       error in any application of the law. The findings of fact of the trial
____________________________________________


3 Sayyed’s appellate brief does not include a statement of the questions
involved, as is required by Pa.R.A.P. 2111(a)(4). However, his Summary of
the Argument, found on page four of his brief, sets forth the questions raised
by Sayyed and accordingly, we will consider the claims raised on appeal. See
Pa.R.A.P. 2116(a) (stating that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby.”).

                                           -3-
J-A17043-18


       judge must be given the same weight and effect on appeal as the
       verdict of the jury. We consider the evidence in a light most
       favorable to the verdict winner. We will reverse the trial court
       only if its findings of fact are not supported by competent evidence
       in the record or if its findings are premised on an error of law.
       However, [where] the issue … concerns a question of law, our
       scope of review is plenary.

       The trial court’s conclusions of law on appeal originating from a
       non-jury trial are not binding on an appellate court because it is
       the appellate court’s duty to determine if the trial court correctly
       applied the law to the facts of the case.

Gamesa Energy USA, LLC v. Ten Penn Ctr. Assocs., L.P., 181 A.3d 1188,

1191-92 (Pa. Super. 2018) (internal quotation marks and citations omitted).4

       It is not the role of an appellate court to pass on the credibility of
       witnesses; hence we will not substitute our judgment for that of
       the factfinder. Thus, the test we apply is not whether we would
       have reached the same result on the evidence presented, but
       rather, after due consideration of the evidence which the trial
       court found credible, whether the trial court could have reasonably
       reached its conclusion.

Mark Hershey Farms, Inc. v. Robinson, 171 A.3d 810, 814-15 (Pa. Super.

2017) (citation omitted).




____________________________________________


4We note that the Supreme Court of Pennsylvania has granted allowance of
appeal, in part, on unrelated issues. See Gamesa Energy USA, LLC v. Ten
Penn Ctr. Assocs., L.P., 2018 Pa. LEXIS 4258 *1 (Pa. 2018).



                                           -4-
J-A17043-18


      Applying the above-stated law to the instant case, we are unable to

afford Sayyed relief.       Sayyed challenges the trial court’s credibility

determinations, and asks this Court to re-weigh the evidence. This we cannot

do. See id. As the trial court stated in its Opinion, the court “reached the

aforesaid verdicts after considering all [of] the evidence and making necessary

weight and credibility assessments.”     Trial Court Opinion, 1/26/18, at 2

(unnumbered).      That the trial court credited the evidence and testimony of

Northern Pike, over that presented by Sayyed, is within its province as fact-

finder.   See Ferraro v. Temple Univ., 185 A.3d 396, 406 (Pa. 2018)

(recognizing that “[q]uestions of the weight of the evidence are solely the

province of the fact-finder—here, the trial court—who is free to believe or to

disbelieve any evidence it chooses.”). Accordingly, we cannot grant Sayyed

relief on his assertions.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2018




                                     -5-
                                                                                   Circulated 08/29/2018 04:00 PM




IN THE COURT OF COMMON PLEAS QF ALLEGHENY COUNTY,. PENNSYLVANIA                       .   .   .   ..




MANSOORSAYYED.                                          CIVILDIVISION


                        Plaintif(,                      No. AR '16�23$5




MIKE,, a/k/a BETIMES, :INC; d!b/a
NQRTHER.NPIKEAPARTMENTS,,

                        Defendant.

                                         MEMORANDUM

       This 'matters. involves two consolidated landlord-tenant cases. At AR. 16-002385, tenant

.Mansoor Sayyed ("Tenant") sued Landlord Mike, a/k/� Betimes, Inc. ("Landlord"), alleging

various damages ie.g., return off a .security deposit: .an application foe, 'cl credit check fee, surplus

tent allegedly JJaid by Tenant, money Tenant allegedly paid Landlord for furniture that Landlord

supposedly did not provide, and court costs); See. N. T. at l-'64._ At AR.16-002387, Landlord sued

tenant, also alleging cl variety of damages (e.g.; past due, rent, property damage, .and legal fees).

See N.T. atl.:64. -

        Atthe non-jury trial.each patty testified to their respective claims. The resolution bf those.

claims turned; on the. court's credibility determinations, The court resolved credibility in favor of

Landlord. As such, the courtentered 'averdictin Landlord's.favorand against Tenant on Tenant's

claims at AR 16-002385.. See N.T. at -5.9_   At. AR 16,.ff0238:7 (Landlord's claims: against Tenant),

the. court Ulq�wise entered a verdict 'in favor of Landlord and against Tenant, See N .T. at 62-63.

The verdictwas'$1,JQO,QO� SeeJ{:T. at62 .. 63;
       This' court reached: the aforesaid verdicts after considering all the evidence and making

necessary weight and credibility assessments. Such determinations were within. this               court's
province to make. Ruthrauff, Inc: v, Rav in, Inc., 914 A,2c\.880,. 888 (Pa. Super. 2006). (indicating

weight and credibility determinations are for the factfinder). Furthermore, the· court's resolution

of the competing, claims, and this court's verdicts, were supported 'by competent evidence, See

N.T. at 1-64.
       Tenant filed a motion for reconsideration which this court treated as a post-trial motion.

Tenant's motion, while. notparticularly clear, essentially argued that Landlord was not entitled to

the· verdict; and that 'Tenant should have prevailed, because the Landlord had committed a fraud

wherein he had unilaterally changed the lease, actually loweringthe rentfrom '$7�();0Q to $700.00,

Without obtaining.Tenant's signature.Tenant's post-trial
                                              .
                                                         motion failed to persuadethiscourt
                                                                          .
                                                                                            that

the court had committed any error at trial and/or that the verdictjs) should be- disturbed in anyway

for any reason-whether OIJ questions of Weight, 'Credibility or, for that matter, any other issue,

Accordingly, the court denied Sayyed 's motion. See Harman: v. Borah, 756 A,2cl U 16, 1122 (Pa.

2000} {indicating a new trial should be granted only where cl. mistake occurred at trial and the

mistake was sufficient to prejudice the· complaining.partyj.

       tenant filed this appeal at 1873 WDA 2017'. Normally, a: .direct appeal       fo a civil. case .lies
from the entry ofjudgment.and an appealfiledpriorthereto ispremature. K;H.v�J.R.�, 826 A2d

863, 87h72 (Pa.   '.2003), If judgment is, entered after the appeal is fil�cl1 the appeal Will be treated

as having been filed after the entry of judgment and on the same date thereof. Id.; Pa.R.A.P,:

905( a). .In the instant case, judgment has not been. entered and, as such, this appeal appears to be

premature. K.H., 8:26 A:24 at 871- 72. However, this court is filing its opinion given the possibility
that judgment may be entered and' the Superior Court may determine that it has jurisdiction over

this matter. Id.

        On December 19, 2017, this court entered an order under Pa.RA.P .. 1925(b) .directing

Tenantto.file a statement of matters complained bf on.appeal within twenty-one days'. The.twenty-

one day deadline would normally have been J anuary 9, 2018, However, the docket indicates the

-order was not mailed until January 3, 2018 .. See Docket            Entry Dated January 3, 2018.
Furthermore, whilenotreflected onthe docket.this court has reason to.believe thattheorder'may

not have been postmarked until January 4, 2018. Tenant filed his 1925(�) statement ort January

10, 201K Given the delay in. mailing, this court believes it would be 'inaccurate and inequitable to

find Tenant's statement late.

        Tenant's 1925(b) statementreiterates his post-trial claim that Landlord engaged in fraud

and. that the, vetdic:t(s) should therefore. be reversed .. For the, reasons already stated .herein, Tenant

is due.. no relief on this claim.

        Tenant's l925(b},statemertt also ·appeats to raise other Issues not preserved in his post-trial

motion, Matters not preserved by post-trial motion cannot: be raised on appeal. L.B. Foster

Company     v. Lane. Enterprises; 7l0 A.2d 55, 55      (Pa. 1998). Tenant is therefore. .not entitled to

reliefon any sucb issues. Id. 'Moreover; even if'Tenanthad raised these additional issues via post-

trial 1110Hon, this court would     not have granted .any reliefas they appear to involve matters of
weight and credibility, 'matters that. this court resolved .in Landlord's favor,

                                                 :BY THE COURT
                                                                             ./KP!_ .

                                                                _V .
                                                 -------=�
                                                         :   -·
                                                           .                       ·.·.· .. _
                                                                                            . . ·
                                                                                              ,1.
                                                 Arnold t. J(lein